Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 19, 2018

                                       No. 04-18-00414-CR

                                       John Bryan FINCH,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 81st Judicial District Court, Atascosa County, Texas
                                Trial Court No. 16-07-0222-CRA
                            Honorable Stella Saxon, Judge Presiding


                                         ORDER

Sitting:       Karen Angelini, Justice
               Marialyn Barnard, Justice
               Rebeca C. Martinez, Justice


        The reporter’s record was originally due on August 6, 2018. On August 9, 2018, the clerk
of this court notified the court reporter, Staci Slayden, that she is the court reporter responsible
for timely filing the reporter’s record in this appeal and that the reporter’s record was late. The
clerk explained that if the reporter’s record had not been filed because (1) the appellant had
failed to pay or make arrangements to pay the reporter’s fee and (2) the appellant was not
entitled to appeal without paying the fee, Slayden must file a notification of late record stating
such fact on or before August 20, 2018. Otherwise, the clerk informed Slayden that she must file
the reporter’s record on or before September 10, 2018. Slayden did not respond to the clerk’s
letter.

        On September 26, 2018, we ordered Slayden to file the reporter’s record no later than
October 26, 2018. We explained that if Slayden did not file the reporter’s record by such date, an
order may be issued directing Staci Slayden to appear and show cause why she should not be
held in contempt for failing to file the record. Slayden did not timely respond. Thus, the Clerk of
this Court called Slayden to request the status of the record. Slayden did not return the Clerk’s
calls, but instead has filed a notification of late reporter’s record. In her notification, Slayden
states that she has numerous outstanding records and has had “multiple equipment
malfunctions.” Slayden claims that the reporter’s record will be filed by December 14, 2018.

       While we understand that there are competing demands on a court reporter’s time, these
demands cannot justify such a lengthy delay and potential prejudice to appellant’s rights. If Staci
Slayden is unable to perform all her duties and complete a record in a timely manner, she must
take whatever steps are necessary, including requesting a substitute reporter or hiring
competent assistance, to file the record by the date ordered.

      We ORDER Staci Slayden to file the reporter’s record in Appeal No. 04-18-00414-
CR on or before December 14, 2018. NO EXTENSIONS WILL BE GRANTED. If Staci
Slayden fails to file the reporter’s record in Appeal No. 04-18-00414-CR as ordered, Staci
Slayden will be ordered to appear and show cause why she should not be held in civil or
criminal contempt or otherwise sanctioned.

         We ORDER the Clerk of this Court to serve a copy of this order on Staci Slayden by
email, first-class United States mail, and certified mail, return receipt requested. We further
ORDER the Clerk of this Court to send a copy of this order to the Honorable Stella Saxon, by
first class United States mail. See TEX. R. APP. P. 35.3(c) (“The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed.”).




                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2018.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court